Citation Nr: 0902727	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-40 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

3.  Entitlement to service connection for a bilateral hip 
disorder secondary to the service-connected knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from July 1957 to July 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the increased rating claims.  
A review of the record indicates that the most recent VA 
examination was conducted in April 2005, and although 
subsequent treatment records do report the veteran's range of 
motion as recently as March 2008, these records do not 
provide sufficient evidence of the severity of the veteran's 
disabilities, namely they do not discuss the veteran's 
functional loss due to flare-ups, weakness, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Based on the age of the VA 
examination and the absence of DeLuca findings in the more 
contemporary treatment records, the Board finds that a 
contemporaneous VA examination should be conducted.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Additional development is also needed on the claim of service 
connection for a bilateral hip disorder.  The Board notes 
that an April 2005 VA examiner opined that the bilateral hip 
disorder was not secondary to the service-connected knee 
disabilities.  The examiner did not discuss the private 
physician's opinion that the veteran's hip disorder was 
"probably" due to "altered gait due to bilateral knee 
osteoarthritis", however  See December 2004 Y. statement.  
Additionally, the examiner, while finding that the bilateral 
hip disorder was not caused by the knee disabilities, did not 
provide an opinion as to whether the bilateral hip disorder 
was aggravated by the service-connected knee disabilities.  
Thus, the Board finds that another opinion is needed to 
clarify whether the veteran's bilateral hip disorder resulted 
from or was aggravated by his service-connected knee 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
treatment records pertaining to bilateral 
knee treatment, particularly the VA 
treatment records dating after November 
2005, and the private treatment records 
from J.Y. dating after November 2004.  

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his right and left knee disabilities.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.  The examiner 
must provide all ranges of motion for the 
knees and must specifically address any 
additional functional loss due to flare-
ups, weakness, fatigability, 
incoordination, and pain on movement.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The veteran should also be scheduled 
for a VA examination to determine the 
nature of his bilateral hip disorder.  For 
any diagnosed hip disorder, the examiner 
is requested to state whether it is as 
likely as not that the disorder results 
from or was aggravated (permanently 
worsened) by the service-connected knee 
disabilities, to include any altered gait 
caused by the knee disabilities.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.  A complete 
rationale for all opinions expressed must 
be provided.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


